Title: XII. Jefferson to Rayneval, 16 September 1788
From: Jefferson, Thomas
To: Rayneval



Sir
Paris Sep. 16. 1788.

I have the honour now to inclose you my Observations on the alterations proposed in the Consular convention. There remain only three articles of those heretofore in question between us, to which  I am unable to agree. That is to say, the 2d. proposing still to retain personal immunities for the Consuls and others attached to their office: the 8th. proposing that the Navigation code of each nation shall be established in the territories of the other: and the 9th. insisting that the ship’s roll shall be conclusive evidence that a person belongs to the ship.
There are several new matters introduced into the draught. Some of these are agreed to. Others cannot be admitted as being contrary to the same principles which had obliged me to disagree to some of the former articles. The greatest part of the 11th. and the whole of the 12th. new articles are in this predicament. They propose that no person shall be arrested on board a merchant vessel for any cause, but in presence of the Consul: that no such vessel shall be visited but in his presence: and that when the officers of justice have reason to believe that a criminal has taken refuge on board a vessel of war, the Captain’s word shall be conclusive evidence that he is not there.
To the objections which I had the honour of stating in my letter to his excellency the Count de Monmorin, I have now that of adding some other observations, of which I request your perusal. I inclose with them a draught on the basis of the one you were pleased to give me, altered so as to reconcile it to the spirit of our laws.
I have the honour to be with sentiments of the most perfect esteem & respect, Sir, Your most obedient & most humble servant,

Th: Jefferson

